Citation Nr: 1040609	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Propriety of the reduction in the rating for chronic fatigue 
syndrome from 40 percent to 0 percent, effective January 1, 2006.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1980 to September 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO) that reduced the rating for the 
Veteran's chronic fatigue syndrome from 40 percent to zero 
percent, effective from January 1, 2006.  In September 2009, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  In 
February 2010, the case was remanded for further development.


FINDINGS OF FACT

1.  An August 2001 rating decision awarded the Veteran service 
connection for chronic fatigue syndrome, rated 40 percent, 
effective October 1, 2000.

2.  A June 2005 rating decision, mailed to the Veteran with a 
cover letter that same month, proposed to reduce the Veteran's 
rating for chronic fatigue syndrome from 40 to 0 percent; an 
October 2005 rating decision implemented the reduction, effective 
January 1, 2006.  

3.  The reduction in the Veteran's rating for chronic fatigue 
syndrome was based on (a May 2005) examination showing that his 
disability picture did not meet the criteria for a compensable 
rating for chronic fatigue syndrome, and was implemented 
substantially in accordance with governing regulatory due process 
provisions.


CONCLUSION OF LAW

The reduction in the rating for the Veteran's chronic fatigue 
syndrome from 40 percent, effective January 1, 2006, was proper; 
restoration of such rating (or an intermediate compensable 
rating) is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.500, 4.88b, Diagnostic Code 
(Code) 6354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). The duty to notify under the VCAA is triggered by the 
receipt of a claim.  However, in the case of a reduction, there 
has been no claim, and therefore the duty to notify under the 
VCAA does not apply.  The regulation governing reductions, 
38 C.F.R. § 3.105(e), contains its own notice provisions and 
procedures (which will be discussed below in greater detail).  

The Board notes that the Veteran was advised of the proposed 
reduction in the rating for his chronic fatigue syndrome by a 
June 2005 letter (with a copy of the June 2005 rating decision 
proposing the reduction attached).  The Board further notes that 
the June 2005 rating decision clearly mis-stated the basis for 
the proposal to reduce the rating, as it indicated that the 
Veteran had failed to report for a VA examination scheduled to 
determine his continued entitlement to receive compensation for 
chronic fatigue syndrome.  The Veteran promptly advised that he, 
in fact, had reported for the examination.  The October 2005 
rating decision that implemented the reduction acknowledged that 
the Veteran had indeed appeared for the scheduled examination, 
and implemented the reduction on the basis that the disability 
picture presented by the Veteran's chronic fatigue syndrome did 
not meet the criteria for a compensable rating.  After the 
Veteran had opportunity to respond, a February 2007 statement of 
the case (SOC) readjudicated the matter, curing the inadequate 
initial notice, and subsequent supplemental SOCs, most recently 
in August 2010, continued readjudicating the matter after further 
development was completed.  Consequently, the Veteran is not 
prejudiced by the fact that the initial notice to him regarding 
the basis for a reduction in the rating contained error.  
The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a May 2005 VA examination addressing this matter.  
The Veteran alleges that the examination was inadequate, as it in 
fact was primarily an interview (rather than physical 
examination).  The Board notes that most of the criteria for 
establishing a diagnosis of, and a compensable rating for, 
chronic fatigue syndrome require findings that can only be made 
based on interview or review of the record (i.e., whether there 
was acute onset, fatigue lasting 24 hours after exercise, muscle 
aches/weakness, whether there were periods of incapacitation, 
whether symptoms require continuous medication for control, et.).  
The Board notes that the May 2005 examiner indicated she reviewed 
the record (and such review is reflected by references to 
notations therein.  Furthermore, her report addresses each of the 
criteria for establishing a diagnosis of chronic fatigue 
syndrome, and specifically addresses the Code 6354 criteria for 
rating the disease.  Therefore the Board finds that the May 3005 
VA examination was adequate.

The Board's February 2010 remand indicated that if records from 
the Veteran's identified private provider presented a disability 
picture of chronic fatigue syndrome at variance with that found 
on May 2005 VA examination, another VA examination was to be 
scheduled.  Inasmuch as a differing (i.e., of greater severity) 
disability picture of chronic fatigue syndrome is neither 
presented, nor suggested by the private treatment records, 
another examination is not indicated (as the RO apparently found, 
as none was scheduled).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

An August 2001 rating decision awarded the Veteran service 
connection for chronic fatigue syndrome, rated 40 percent under 
Code 6354, effective October 1, 2000.  The rating decision 
advised the Veteran of the criteria for rating chronic fatigue 
syndrome, that such rating is not considered permanent, and the 
assigned evaluation is subject to review examination since there 
was likelihood of improvement.  A copy of the rating decision was 
attached to the letter which advised the Veteran of the award.  
As is noted above, this appeal is from a rating decision that 
implemented a proposed reduction in the rating.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Under Code 6354, chronic fatigue syndrome is manifested by 
debilitating fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of other 
signs and symptoms.  A 10 percent rating is assigned for when 
[manifestations of chronic fatigue syndrome] wax and wane but 
result in periods of incapacitation of at least one but less than 
two weeks total duration per year or the symptoms are controlled 
by continuous medication.  A 20 percent rating is assigned when 
they are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or wax and wane, 
resulting in periods of incapacitation of at least two but less 
than four weeks total duration per year.  A 40 percent rating is 
assigned when they are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or wax 
and wane, resulting in periods of incapacitation of at least four 
but less than six weeks total duration per year.  A 60 percent 
rating is assigned when they are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  A 
100 percent rating is assigned when they are nearly constant and 
so severe as to restrict routine daily activities almost 
completely (and may occasionally preclude self-care).  A Note 
following provides that, for the purpose of rating chronic 
fatigue syndrome, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

"Staged" ratings are appropriate where the factual findings 
show distinct time periods when a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Certain due process provisions apply where a reduction in the 
rating for a service-connected disability is considered warranted 
and the lower rating would result in a reduction or 
discontinuance of compensation payments currently being made:  A 
rating proposing the reduction must be prepared, setting forth 
all the material facts and reasons, and the Veteran must be 
notified of the contemplated action and furnished detailed 
reasons for the action.  He must be provided 60 days to respond 
with evidence/argument why the reduction should not take place.  
If additional evidence [i.e., contraindicating the reduction] is 
not received, final rating action [implementing the reduction] 
will be taken, and the award will be reduced effective the last 
day of the month in which a 60-day period from the date of notice 
to the Veteran  of the final action [rating implementing the 
reduction] expires.  38 C.F.R. § 3.105(e) (2010).

There are also regulatory provisions regarding stabilization of 
ratings that have been in effect for long periods (5 years or 
more).  See 38 C.F.R. § 3.344.  Those provisions do not apply in 
the instant case, as the proposal to reduce the rating was made 
before the 40 percent rating had been in effect for 5 years.  
38 C.F.R. § 3.344(c).  

In May 2005 the Veteran was scheduled for a VA review examination 
to evaluate his chronic fatigue syndrome.  The examiner 
specifically addressed the 10 factors for consideration in 
establishing the diagnosis:  (i) It was noted that there was no 
acute onset of symptoms; (ii) although the Veteran reported 
episodes of low grade fever, he indicated that his observation of 
such was not based on temperature measurement (and there was no 
fever on examination); (iii) the Veteran denied pharyngitis, and 
indicated that when his throat bothered him, it was due to 
allergies; (iv) the Veteran denied cervical or axillary lymph 
nodes, and none were found on examination; (v) the Veteran denied 
generalized muscle aches or weakness- he complained of hip and 
knee arthritis; (vi) regarding fatigue after exercise, the 
Veteran indicated that initially after exercise he felt 
refreshed, but that after showering and stopping activity he felt 
fatigued (but no more than usual); (vii) the Veteran reported 
headaches, but related them to his sinuses; (viii) the Veteran 
reported hip and knee pain; (ix) the Veteran denied photophobia 
and depression and reported having floaters, being forgetful, and 
feeling irritable; (x) he denied any problem falling asleep or 
staying asleep.  The Veteran denied any restriction on daily 
activities.  He felt that he isn't as active as he used to be in 
the military and had gained 30 pounds over 5 years.  He 
specifically denied any history of incapacitating episodes of 
chronic fatigue syndrome, and reported he had never taken 
medication for chronic fatigue syndrome.  The examiner observed 
that the Veteran had a history of a diagnosis chronic fatigue 
syndrome; however, based on the history and physical examination, 
he did not meet the criteria for the diagnosis.  

In his November 2005 notice of disagreement, the Veteran stated 
that he was suffering from chronic fatigue syndrome.  He stated 
that his memory loss and concentration are bad, his joint and 
muscle pain persist (some are mild while others are severe), he 
indicated that he has headaches, sore throats, and his sinuses 
and tender lymph node glands are always bothering him with pain 
on and off.  He reported always feeling tired, sleepy, and 
drained with no energy all day and night.  The Veteran stated 
that he took medication (some as needed and some continuously) to 
temporarily reduce the pains, boost energy, and help him stay 
awake and make through each and every day.  

In a November 2005 statement, the Veteran's private physician, 
N.O., M.D., relates that he was initially seen in March 2001 for 
a productive cough and was treated with antibiotics.  He was also 
treated for complaints of cracking blistering skin on hands and 
calluses on feet for more than a year, and was treated for 
contact dermatitis.  In October 2002, he was seen for recurrent 
back pain radiating to the knee, which he stated had recurred 
five times within one year.  In April 2004, he was seen for left 
arm pain, reported that he had been diagnosed with chronic 
fatigue syndrome, and complained of frequent attacks of various 
musculoskeletal symptoms since receiving such diagnosis.  In 
December 2004, the Veteran's blood pressure was not controlled, 
and he complained of fatigue and chest pain which he also 
attributed to chronic fatigue syndrome.  The Veteran's 
medications were adjusted on subsequent visits, but the Veteran's 
blood pressure remained uncontrolled until March 2005.  In 
October 2005, the Veteran complained of heavy snoring at night 
and daytime somnolence as well as a chronic hand rash.  The 
Veteran's last visit was in November 2005, when he again 
complained of intermittent chest pain, body aches, and headaches 
which he stated he had since service, and attributed the symptoms 
to chronic fatigue syndrome.  The Veteran's blood pressure was 
slightly elevated and he was referred to cardiology for a 
possible cardiac catheterization.  

At the September 2009 hearing before the undersigned, the Veteran 
reported that he continued to experience joint pain, night 
sweats, not dreaming, sinus problems, sleeping disorder, and 
concentration problems since he got out of the military.  He 
alleged that the May 2005 examination report included false 
statements and that his symptoms had actually become more severe.  

The Veteran has submitted an article, "The Benefits and Harms of 
Doxycycline Treatment for Gulf War Veterans' Illnesses," from 
the Annals of Internal Medicine, July 2004.  Correspondence from 
VA shows that the Veteran was a participant in "The Antibiotic 
Treatment Trial of Gulf War Veterans' Illnesses," a clinical 
trial conducted in 2001 to determine whether a one year course of 
Doxycycline can improve the symptoms of Gulf War Veterans' 
Illnesses.  He was randomized to a placebo group and received up 
to 12 months of placebo during his participation in the study.  

Private treatment records received following the Board's remand 
include an October 2005 sleep study report which notes a finding 
of mild obstructive sleep apnea syndrome.  Private treatment 
records, from January 2006 to October 2007, also show that the 
Veteran has coronary artery disease, status post angioplasty, 
hypercholesterolemia, and hypertension.  These records include a 
May 2006 report which shows that the Veteran runs for 30 minutes 
once per week and does resistance training 4 times per week.  He 
lost 10 pounds since starting cardiac rehabilitation and 
exercised without any complaint of chest pain, shortness of 
breath, dizziness or arrhythmia and he had an appropriate blood 
pressure response to exercise.  An October 11, 2007 letter from 
his cardiologist notes that the Veteran was feeling well all in 
all, exercising two or three a week aerobically but having 
intermittent episodes of retrosternal chest pressure and 
tightness, not necessarily associated with exertion but sometimes 
exertional.  Additional treatment records (from Dr. N.O.) note 
the Veteran's cardiovascular treatment.  They also include a May 
2010 treatment report which shows that he complained of stomach 
cramps, bloating, and diarrhea after getting to work (others at 
work had similar symptoms).  He reported a fever of 101 degrees 
the previous day, burping, and no vomiting.  He reported 
abdominal pain before diarrhea and blood tinged paper 
(colonoscopy showed hemorrhoids).  

Initially, the Board finds that the RO's processing of the 
reduction was substantially in compliance with the procedural 
requirements of 38 C.F.R. § 3.105(e) in reduction of the 
Veteran's disability evaluation.  Although the initial proposal 
to reduce the rating did not adequately advise the Veteran of the 
basis for the reduction as (contrary to what it shown by factual 
evidence in the record) it indicated that he did not report for a 
VA examination, he was subsequently (in the rating decision 
implementing the reduction and in the SOC and various 
supplemental SOCs) advised that the reduction was because he did 
not have compensable symptoms of chronic fatigue syndrome.  The 
reduction was made prospectively following the rating decision 
implementing the reduction, also in accordance with 38 C.F.R. 
§ 3.105(e).  

The analysis proceeds to consideration of whether or not the 
evidence regarding the manifestations of the disability supported 
a reduction from the 40 percent rating assigned.  Under the in 
Code 6354, chronic fatigue syndrome warrants a 40 percent rating 
when debilitating effects, cognitive impairments, or a 
combination of other signs and symptoms of such disease are 
nearly constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or wax and wane resulting in 
periods of incapacitation of a least 4, but less than 6, weeks 
duration per year.  

Notably, under 38 C.F.R. § 4.88(a), there must be exclusion by 
history, physical examination, and laboratory tests of all other 
clinical conditions that may produce similar symptoms (i.e., 
symptoms attributable to other clinical conditions cannot be used 
to support the diagnosis/rating).  Here, the Veteran has various 
other clinical conditions to account (in some instances based on 
his own self-report) for his alleged symptoms of chronic fatigue 
syndrome, including cardiovascular disability, obstructive sleep 
apnea, arthritis, bursitis, tendonitis, allergies, etc.  
Significantly, there is no report in any clinical evidence since 
May 2005 that identifies any debilitating fatigue, cognitive 
impairments, or other signs or symptoms as manifestations of 
chronic fatigue syndrome.  And when such diagnosis in the 
clinical (including private) records, other than by the Veteran, 
it is in historical (pre-dating the period for consideration in 
this appeal) references, and not based on contemporaneous 
findings.  Significantly, the Veteran himself has denied 
incapacitating episodes of chronic fatigue syndrome (i.e., 
bedrest under a physician's care). And the only clinical notation 
of medication specifically prescribed for chronic fatigue 
syndrome is a notation that prior to the period under 
consideration herein the Veteran participated in a medication 
trial program (and was assigned to a group given a placebo).  

Consequently, the record clearly shows that the criteria for 40 
percent rating for chronic fatigue syndrome clearly were not met, 
and that a reduction from such rating was warranted based on the 
factual evidence of record. 

Next for consideration is whether or not the reduction to 0 
percent was proper, i.e., whether an intermediate compensable 
rating may have been warranted.  Inasmuch as the Veteran is 
neither shown, nor alleged, to have ever had periods of 
incapacitation (bedrest and treatment by a physician) due to 
chronic fatigue syndrome, and there is no evidence that during 
the time period under consideration he required medication to 
control symptoms of chronic fatigue syndrome (vs. co-existing 
conditions), the criteria for the minimum compensable (10 
percent) rating under Code 6354 were not met, requiring the 
assignment of a 0 percent rating.  See 38 C.F.R. § 4.31.  Because 
the criteria for the higher intermediate rating of 20 percent are 
progressive (requiring greater symptomatology than a 10 percent 
rating), it follows that a 20 percent rating likewise is not 
warranted.   

The Board also finds that referral of this matter for 
consideration of an extraschedular rating is not warranted.  
There is no medical evidence of any manifestations of, functional 
impairment due to, chronic fatigue syndrome not encompassed by 
the schedular criteria, and those criteria are not inadequate.   
See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran is employed (the evidence show he works for 
AMTRAK), and the matter of entitlement to a total disability 
rating based on individual unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, the Board finds that the reduction in the Veteran's 
rating for chronic fatigue syndrome was accomplished in 
accordance with regulatory procedural guidelines, and was 
supported by the factual evidence of accord.  The preponderance 
of evidence is against this claim, and the benefit sought must be 
denied.  


ORDER

The appeal challenging the reduction of the Veteran's rating for 
chronic fatigue syndrome from 40 percent to 0 percent and seeking 
restoration of such rating (or an intermediate compensable 
rating) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


